          Case 4:20-cr-00136-BLW Document 35 Filed 05/19/21 Page 1 of 2




Bryan Wheat (ISB #9091)
FEDERAL DEFENDER SERVICES OF IDAHO
757 North 7th Ave.
Pocatello, ID 83201
Telephone: (208) 478-2046
FAX: (208) 478-6698


Attorneys for Defendant


                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )    Case No. CR-2020-00136-BLW
                                                  )
vs.                                               )    THIRD MOTION TO CONTINUE
                                                  )    SENTENCING
ANDREW JOHN JEMMETT,                              )
                                                  )
               Defendant.                         )
                                                  )



               COMES NOW, Andrew John Jemmett, by and through counsel, and moves the

Court to continue his sentencing hearing now set for June 1, 2021. This motion is made for the

reason that due to a new enhancement and the final sentencing recommendation, additional

time is necessary in order to adequately respond to the enhancement and recommendation

and prepare further sentencing mitigation.

               This recommendation and potential sentence in this case is very serious and could

potentially cost this young man his entire young and middle adult life. Given the seriousness of

this enhancement and sentencing recommendation, Counsel now anticipates hiring an expert for

testimony at sentencing in addition to finalizing further sentencing mitigation. Due to the expert’s
         Case 4:20-cr-00136-BLW Document 35 Filed 05/19/21 Page 2 of 2




schedule, counsel would appreciate that this sentencing be continued for 45 days to allow for expert

scheduling conflicts and sentencing mitigation to be completed.

                Counsel for Mr. Jemmett has discussed this proposed continuance with Counsel

for the government and the U.S. Probation Officer. Neither objects to the requested continuance.

               Counsel for Mr. Jemmett has discussed this proposed continuance with Mr.

Jemmett. Mr. Jemmett consents to the proposed continuance as well.

               Counsel suggests that any delay in this hearing is justified by the ends of justice

and would allow for Mr. Jemmett to hire an expert for testimony at sentencing as well as complete

mitigation for sentencing.

               DATED this 19th day of May, 2021.


                                              By:      /s/ Bryan Wheat
                                                    Bryan Wheat




                                  CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that the foregoing document was electronically filed with
the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following person(s):

John.shirts@usdoj.gov


                                              ______/s/__Bryan Wheat____________
                                                    Bryan Wheat
